Citation Nr: 0611545	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-22 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.



INTRODUCTION

The veteran had active service from March 1964 until March 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The July 2001 rating decision also 
included claims regarding Post-Traumatic Stress Disorder 
(PTSD) and a skin condition, including residuals from a burn 
affecting the right forearm, palm and thumb.  The veteran 
withdrew the claim for service connection for a skin 
condition in a statement dated in August 2004 and the PTSD 
claim was granted by a February 2005 rating decision.  As 
such, only the claims for bilateral hearing loss and tinnitus 
are presently before the Board.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is causally or 
etiologically related to service.

2.  Tinnitus is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2005).

2.  The criteria for a grant of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in August 1998, March 2001 and September 2003.  The 
letters advised the veteran to provide any medical evidence 
in his possession to substantiate his claim; signed 
authorizations for VA to obtain such evidence; and a list of 
documents that could also be used to substantiate his claim.  
The letters also advised the veteran of what evidence would 
substantiate his claim, and whether VA or the veteran would 
be responsible for providing such evidence.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims of service connection are 
being granted, the RO will, upon issuance of this decision, 
assign a disability rating and an effective date for service 
connection.  Proceeding with the appeals presently does not 
therefore inure to the veteran's prejudice.


The Merits of the Claims

The veteran claims he has bilateral hearing loss and tinnitus 
dating from his active duty.  Because the evidence is in 
equipoise, the benefit of the doubt will be given to the 
veteran and the claims for service connection for hearing 
loss and tinnitus will be granted.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. § 3.385. 

Turning to the veteran's claim for service connection for 
hearing loss, the veteran's records reveal that he currently 
meets the auditory thresholds for a hearing loss disability 
under 38 C.F.R. § 3.385.  The January 2005 VA examination had 
auditory thresholds of greater than 40 decibels in two of the 
frequencies in each ear and also had speech recognition 
scores of less than 94 percent bilaterally.  VA examination 
records also reflect a current diagnosis of tinnitus.  The 
June 2003 and January 2005 VA examinations noted the tinnitus 
was consistent with the degree and configuration of the 
hearing loss in both ears.

Concerning the other two elements, the presence of an injury 
or disability in service and a medical nexus between the 
present disability and service, the record contains evidence 
both favorable and unfavorable to the veteran's claim.  
Evidence unfavorable to the veteran's claim for service 
connection include the examination performed in conjunction 
with the veteran's separation from service in 1967 which 
found audiological hearing at 15/15 bilaterally.  The lack of 
any complaints or treatment for hearing loss from service 
until the VA examination in 2003 was considered.  There is 
also a history of exposure to excessive noise unrelated to 
service, including occupational noise and noise from the 
veteran's use of motorcycles.

The veteran claims his hearing loss stems from his exposure 
to gunfire and explosions during service in Vietnam.  The 
veteran indicated he served under the 7th Regimental Landing 
team, the 1st Battalion,  9th Marine Regiment. and 1st 
Battalion, 3rd Marine Regiment, as well as the 1st Marine Air 
Wing while in Vietnam during the time period 1965-1966.  The 
veteran explained he was standing next to a gasoline drum 
when it exploded and gas was blown onto him requiring him to 
roll in the dirt to extinguish the flames.  The veteran also 
claims there was mortar fire upon the DaNang Air Base where 
he was stationed.  Service medical records reflect treatment 
for several burns on the veterans forearm and hand in 
September 1965, noting the wound was dirty from the patient 
rolling in dirt to put out the flames.  While the record is 
silent as to the cause of the burn, the treatment for the 
burns and description of the wound add credence to the 
veteran's description of the gasoline drum explosion and 
noise associated with the explosion.  Records associated with 
the file from the Marine Corps History and Museum Division 
confirm that the 1st Battalion, 9th Marines and the 3rd 
Battalion, 3rd Marines were located at the DaNang Air Base 
and subject to hostile fire during various periods in 1965 
and 1966.  The in-service events are therefore substantiated, 
i.e., the "in-service" prong of the three part inquiry for 
service connection.  

The remaining question is whether there is a nexus linking 
the current disabilities to service.  The January 2005 VA 
examination was not determinative in finding a nexus between 
hearing loss and service because no such opinion was 
requested on this issue.  The June 2003 VA examination for 
hearing loss and tinnitus concluded with a finding that a 
small portion or percentage of the hearing loss may be 
related to service.  The veteran also had a VA examination in 
connection with his claim for a skin disorder in June 2003.  
This examiner noted the veteran had hearing loss and tinnitus 
dating from service in 1966 when the veteran was exposed to 
repeated artillery shell noises and aircraft noises.  The 
examiner concluded with a diagnosis of bilateral hearing loss 
and tinnitus due to in-service acoustic trauma.

The June 2003 VA examination for hearing loss found at least 
a portion of the hearing loss is due to service.  This 
examination is persuasive because the examiner was 
specifically asked to determine the etiology of the hearing 
loss and the examiner based the findings upon the veteran's 
history and the examination results.  The June 2003 VA 
examination for the skin condition is of less probative value 
than the other two VA examinations because its focus was a 
claim other than that for hearing loss and there is no 
indication the examiner performed an auditory threshold test.  
However, this examination did consider the entire claims 
file.

The presumption for service connection does not apply in this 
case as there is no record of an onset of hearing loss within 
the statutory one year period.  However, under the criteria 
for direct service connection, the evidence for and against 
the veteran's claim for service connection are at least at an 
approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran shall be given the benefit of the 
doubt as the law requires and service connection for 
bilateral sensorineural hearing loss and service connection 
for tinnitus shall be granted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


